LEWIS BRISBOIS BISGAARD & SMITH LLP
ANTHONY E. SONNETT, SB# 163182
  E-Mail: Anthony.Sonnett@lewisbrisbois.com
JOCELYN A. JULIAN, SB# 173225
  E-Mail: Jocelyn.Julian@lewisbrisbois.com
633 West 5th Street, Suite 4000
Los Angeles, California 90071
Telephone: 213.250.1800
Facsimile: 213.250.7900
LEWIS BRISBOIS BISGAARD & SMITH LLP
JOSEPH A. SALAZAR JR., SB# 169551
2020 West El Camino Avenue, Suite 700
Sacramento, California 95833
Telephone: 916.564.5400
Facsimile: 916.564.5444
QUINTAIROS PRIETO WOOD & BOYER PA
Jay O’Sullivan, Esq., Pro Hac Vice
Jackeline Rodriguez, Esq., Pro Hac Vice
E-Mail: Jackeline.Rodriguez@qpwlaw,com
9300 S. Dadeland Boulevard, 4th Floor
Miami, Florida 33156
Telephone: 305.670.1101
Facsimile: 305.670.1161
Attorneys for Cross-Defendant
VOLVO PENTA OF THE AMERICAS,
LLC

                        UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF CALIFORNIA SACRAMENTO DIVISION


OLGA CIOBAN-LEONTIY,                   CASE NO. 2:17-cv-01626-MCE-DMC
           Plaintiff,                  ORDER CONTINUING HEARING
                                       DATE ON VOLVO PENTA OF THE
     vs.                               AMERICAS LLC’S MOTION FOR
                                       SUMMARY JUDGMENT
SILVERTHORN RESPORT
ASSOCIATES, LP a California            Crtrm.: 7
Limited Partnership, TWIN ANCHORS
MARINE, LTD., a foreign corporation,   [Hon. Morrison C. England, Jr.,
VOLVO PENTA OF THE                     Courtroom 7, 14th Floor]
AMERICAS, LLC, a Delaware Limited
Liability Company and DOES 1
through 50, inclusive,


           Defendants.
SILVERTHORN RESORT
ASSOCIATES, LP, a California
Limited Partnership,
                   Cross-Complainant,
          vs.
DMITRY GAIDUCHIK, MAKSIM
LEONTIY, VOLVO PENTA OF THE
AMERICAS, LLC, a Delaware Limited
Liability Company, and WATERWAY
HOUSEBOAT BUILDERS, a foreign
corporation,
                   Cross-Defendants.



         Pursuant to the parties’ stipulation to continue the hearing date on Volvo
Penta of the Americas, LLC’s Motion for Summary Judgment (ECF No. 101),
currently scheduled on February 21, 2019, the Motion for Summary Judgment is
hereby continued to March 21, 2019, with briefing deadlines to be calculated based
on the continued hearing date.
         IT IS SO ORDERED.


DATED: February 20, 2019


                                        _______________________________________
                                        MORRISON C. ENGLAND, JR.
                                        UNITED STATES DISTRICT JUDGE




4811-7654-1064.1
 ORDER CONTINUING VOLVO PENTA OF THE AMERICAS LLC’S MOTION FOR SUMMARY JUDGMENT
